UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-1463



BENEDICT D. ILOZOR, Ph.D.,

                 Plaintiff - Appellant,

           v.


HAMPTON UNIVERSITY,

                 Defendant - Appellee

           and

ERIC SHEPPARD; BRADFORD GRANT,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (4:06-cv-00090-JBF)


Argued:   May 15, 2008                       Decided:   July 23, 2008


Before WILLIAMS, Chief Judge, and MICHAEL and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Richard Franklin Hawkins, III, Richmond, Virginia, for
Appellant.   David Edward Constine, III, TROUTMAN SANDERS, LLP,
Richmond, Virginia, for Appellee.    ON BRIEF: Laura D. Windsor,
TROUTMAN SANDERS, Richmond, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Benedict D. Ilozor appeals the district court’s grant of

summary judgment in favor of Hampton University (“Hampton”) on his

discriminatory discharge and breach of contract claims.   Ilozor, a

former professor at Hampton, argues that Hampton failed to renew

his teaching contract because of his national origin, in violation

of Title VII, 42 U.S.C.A. § 2000e-2(a)(1) (West 2003), and because

of his age, in violation of the Age Discrimination in Employment

Act (“ADEA”), 29 U.S.C.A. §§ 621-634 (West 1999 & Supp. 2008).

Ilozor further contends that Hampton entered into a side-contract

with him to reimburse him for his moving expenses, and breached

that agreement by failing to pay.   For the following reasons, we

affirm.1

                               I.

     Because this is an appeal from the district court’s grant of

summary judgment to Hampton, we review the facts in the light most

favorable to Ilozor. See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986) (noting that all evidence must be construed in the

light most favorable to the party opposing summary judgment).




     1
       Ilozor also contests the district court’s denial of his
Motion to Strike addenda to Hampton’s reply memorandum in support
of its summary judgment motion. Because the challenged addenda are
not essential for Hampton to prevail, we need not resolve this
issue. Accordingly, for purposes of this appeal, we will ignore
the contested addenda and consider only the earlier-provided
evidence.

                                3
     Ilozor is a native of Nigeria and a citizen of both Nigeria

and Australia.    He received bachelor’s and master’s degrees in the

field of architecture from Nigerian institutions and a Ph.D. in

architecture from an Australian university.                    Until the summer of

2003,   Ilozor   was   a    tenured    faculty      member      at    the    School    of

Architecture     and   Building       at       Deakin   University          in   Sydney,

Australia.     At that time, Hampton, a private, Historically Black

College and University located in Hampton, Virginia, selected

Ilozor from a pool of twenty applicants for a non-tenure track

position in its Department of Architecture.

     Specifically, the position for which Ilozor had applied was a

temporary annual (“TA”) post. Hampton has three different types of

faculty--TA,     probationary     tenure        track   (“PTT”),       and       tenured.

Unlike tenured professors, faculty with PTT or TA positions have

nine-month     (academic     year)     contracts        with     no    guarantee      of

reappointment.     PTT and TA positions differ in that TA positions

are non-tenure track, while PTT professors must apply for and be

granted tenure within six years, or else leave Hampton.

     The Department of Architecture Chair, Bradford Grant, made the

decision to hire Ilozor for the TA position.                     Through Ilozor’s

application materials, Grant knew of Ilozor’s age (then thirty-

eight) and national origin.           He offered Ilozor the job via e-mail

on July 26, 2003.          Because Ilozor had raised the issue of his




                                           4
relocation expenses in earlier discussions,2 Grant explained in the

July 26 e-mail, “I am not sure how much we can financially support

your move to Virginia and I think that it would not be more than a

flight to Virginia.”    (J.A. at 337-38.)   The e-mail further stated

that a contract would be ready for Ilozor to review in two or three

weeks.    On September 8, 2003, Ilozor signed a faculty contract for

the 2003-2004 academic year that contained no provision for the

payment of moving expenses.

         Classes at Hampton’s architecture school are often co-

taught by a team of two professors, and Ilozor was assigned to

co-teach a beginning architectural design studio with another

faculty member, Professor Shannon Chance, during his first

semester. 3 During that semester, Chance repeatedly complained

to Grant that Ilozor did not respect her, undermined her, and

gave conflicting directions in class.         Ultimately, she told

Grant that she would never teach with Ilozor again. According

to Grant, students also complained that Ilozor “gave confusing

directions in class.”      (J.A. at 225.)

     Nevertheless, Grant gave Ilozor a favorable performance

evaluation following the completion of the 2003 Fall semester.


     2
       According to Ilozor, Grant told him that he would “bring
[Ilozor] over” from Australia and that Hampton “look[s] after their
people,” (J.A. at 352, 727), during these earlier discussions.
     3
       Design studios are courses in which architecture students
receive a “hands on” opportunity to implement the principles that
they have learned.

                                  5
Specifically, Grant awarded Ilozor with a total numerical

rating of 410, which fell into the category of “meets full

standards.” 4       In addition, Ilozor received higher student

evaluations than Chance on the class they co-taught together.

     For the 2004 Spring semester, Grant assigned Ilozor to

co-teach an intermediate design studio with another professor,

David     Peronnet,    with     whom   Ilozor   had   developed       a    good

relationship.         Shortly    thereafter,    Peronnet,      too,       began

complaining to Grant about Ilozor.              Peronnet told Grant he

could not teach with Ilozor and would never do so again.

Students also complained to Grant that Ilozor was assigning

too much material and failed to elaborate beyond the text in

class.       The   students     further    complained   that    they       were

receiving conflicting directions from the two co-teachers,

which confused them.

         Still, Grant recommended that Hampton retain Ilozor, and

in keeping with that recommendation, Hampton renewed Ilozor’s

contract for the 2004-2005 academic year.

     To Ilozor’s chagrin, however, Grant did not offer him a

tenure-track position.          Instead, when a PTT position became

available, Grant recommended that Chance fill it, and, in May

2004, Chance, who had been a TA faculty member, signed a PTT


     4
       The evaluation had five categories: exceeds full standards,
meets full standards, meets average standards, less than average
standards, and less than minimum standards.

                                       6
contract for the 2004-2005 academic year.        Internal memoranda

and e-mails confirm that Grant had sought to place Chance on

the tenure-track before Ilozor came to Hampton. He first made

this recommendation in a December 2002 memo, stating that

Chance was “clearly one of the most effective new teachers in

[the] Department” and praising, among other attributes, her

“keen interest in the African built environment.”            (J.A. at

589.)    Chance had not, however, completed a necessary three-

year review at that time.

     Ilozor was upset and believed he, not Chance, should have

received the PTT contract. According to Ilozor, he confronted

Grant about this on or about August 30, 2004; Grant responded

by giving the following rationale for his decision: “[Chance]

is a good American lady, she is younger than you are, she is

free with no distraction from kids, and has a great potential

to grow.”   (J.A. at 777.) 5

     Also   in   late   August/early    September,   Grant   made   two

remarks offensive to Ilozor.          First, Grant told Ilozor that

the design of Martin Luther King’s Ebenezer Baptist Church

“has been criticized and not accepted for imposing Africa on

America, which is not desired.         No American pretends to be an

African.    I have no connection with Africa.         Any link that



     5
       Grant denies making this remark, but, given the procedural
posture of this case, we accept Ilozor’s version of events as true.

                                  7
exists has been cut indefinitely.”              (J.A. at 461.)         Then, when

Ilozor approached Grant about research related to African

architectural       taxonomy,       Grant           said,     “That’s       African

architectural culture,” and “I am not an African.                          Go to an

African.”       (J.A. at 462.)       When Ilozor responded that he

thought Grant was African-American given his complexion, Grant

replied that his father was Native American. 6

     On August 10, 2004, Grant met with Ilozor and informed

him that the upcoming year would be a critical one for his

future at Hampton.          Given the problems occurring during the

courses    Ilozor    had     co-taught        the    preceding       year,    Grant

assigned Ilozor to teach a class by himself.                       The course was

an advanced design studio in which students were to design a

church.    After Ilozor selected a large church as the subject

of the course, Grant e-mailed him, telling him that “the scope

and scale of the proposed new church may be too large” and

recommending that Ilozor “try and scale back some parts of the

project    to    better    frame   the       setting    for    a   comprehensive

project.”       (J.A. at 599.)      Ilozor responded that he did not

consider    the     scale    he    had       selected       too    large     for   a

comprehensive design project.                 He then proceeded with his

original syllabus.



     6
       Again, Grant denies making these statements, but again, we
accept Ilozor’s testimony as accurate.

                                         8
    Ultimately, Grant considered Ilozor’s class a failure.

He claimed that students (and other faculty) complained to him

that the project was too large.                  Also, students complained

that Ilozor was inflexible, stifled creativity, and did not

spend enough time critiquing their work.                    Moreover, Grant

believed certain students did very poorly and should not pass

the course; he told Ilozor of this belief, but Ilozor passed

everyone anyway.

    In     addition,    members   of       the   Department’s    secretarial

staff complained about Ilozor ordering them to do things in an

inappropriate manner; faculty, too, complained that he had a

condescending attitude.

    On December 10, Grant informed Hampton’s Provost, Dr.

Haysbert, via e-mail that he was seriously considering not

renewing    Ilozor’s      contract     and       was   consulting   with   Dr.

Sheppard,    the   Dean    of   Hampton’s        School   of   Engineering   &

Technology,     which     includes     the       architecture    department,

before finalizing and formalizing the decision.                     Haysbert

replied, advising that Grant submit Ilozor’s name “in a memo

with a brief rationale” and to inform Ilozor in a face-to-face

meeting; she indicated that Grant did not need to give Ilozor

a reason for not renewing his contract and advised that he not

try to do so.      (J.A. at 908.)




                                       9
    Accordingly, on January 4, 2005, Grant prepared a memo

recommending   non-renewal    of   Ilozor’s   contract.     The    memo

stated that Ilozor’s teaching method and general outlook did

not fit well with the department, that Ilozor had not met the

expectations Grant had for him given his credentials, and that

Ilozor did not take suggestions well.          The memo referenced

Ilozor’s credentials as “foreign based” and also indicated

that, “[c]oming from Nigeria via Australia and arriving in the

U.S. for the first time, Dr. Ilozor has had a very difficult

time,   understanding   and   contributing    to   our   mission    and

direction.”    (J.A. at 46.)       The memo concluded that Ilozor

might to do well at another institution, but was not working

out at Hampton, which “needed a full time senior faculty with

different abilities and sensibilities than Dr. Ilozor offers

at this time.”   (J.A. at 47.)

    On the same day, Grant completed an evaluation for Ilozor

for the Fall semester.        He gave Ilozor a 350.5 numerical

rating, the lowest score in the department but squarely within

the “meets average standards” category. Grant attached to the

evaluation supplemental comments, many of which involved the

complaints and problems discussed in Grant’s memorandum.

    Sheppard concurred in Grant’s recommendation, and, on

January 7, 2005, Grant informed Ilozor his contract would not

be renewed for the following year. According to Ilozor, Grant


                                   10
told him that Ilozor had a communication problem and did not

belong at Hampton and that Grant had “changed the direction of

the department to which you may not fit,” but that Ilozor

would be a good fit for a research university. (J.A. at 456).

      Thereafter,       Hampton        considered          two    candidates           for

Ilozor’s      position,       Donald        Armstrong,        a   then-53-year-old

professor at Tuskegee University, and Daisy-O’lice Williams,

who   was     twenty-four      years     old      at    the   time   and    had    just

completed      graduate       school.        Hampton      selected       Williams       to

replace       Ilozor    after    Armstrong             withdrew    his     name    from

consideration and Hampton’s Assistant Provost for Academic

Affairs       deemed    Williams        an       acceptable       candidate       in     a

memorandum noting that Williams had a “newly minted Master’s

degree” and would “be able to bring a fresh perspective to the

department.” (J.A. at 958.)                 The Assistant Provost did order

that Williams be assigned a faculty mentor if hired, as she

was     “relatively       young        in        her     academic     professional

development.”(J.A. at 58.)

      Thereafter, Ilozor filed a charge of discrimination with

the Equal Employment Opportunity Commission (“EEOC”).                                  The

EEOC issued him a right-to-sue letter, and Ilozor brought this

action in the United States District Court for the Eastern

District of Virginia on July 26, 2006. His amended complaint,

filed    on    August    4,    2006,     asserted         eight    claims     against


                                            11
Hampton, Grant, and Sheppard.                  Ultimately, however, Ilozor

decided      to    pursue      only     his     Title    VII     national-origin

discrimination          claim,   his    ADEA    claim,    and    his    breach-of-

contract claim against Hampton.                     Accordingly, the parties

filed a joint order of dismissal as to the other five claims,

and the district court agreed to dismiss Counts II, IV, V, VI,

and VII of Ilozor’s complaint.                  The district court granted

summary judgment in favor of Hampton on the remaining claims.

      Ilozor timely appealed, and we have jurisdiction pursuant

to 28 U.S.C.A. § 1291 (West 2006).

                                         II.

      We review de novo the district court’s grant of summary

judgment to Hampton, applying the same standards that the

district court was required to apply.                    See Laber v. Harvey,

438   F.3d    404,      415   (4th    Cir.     2006)    (en    banc).     “Summary

judgment     is    appropriate         ‘if    the   pleadings,      depositions,

answers to interrogatories, and admissions on file, together

with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.’”                       Id. (quoting

Fed. R. Civ. P. 56(c) (West 1992)).                       As noted above, we

construe the evidence in the light most favorable to Ilozor,

the non-moving party, and draw all reasonable inferences in

his favor.        Id.


                                         12
                                     A.

    Ilozor argues that Hampton violated both Title VII and

the ADEA in declining to renew his teaching contract.                     Title

VII makes it illegal to “discharge any individual . . .

because of [his] . . . national origin,” 42 U.S.C. § 2000e-

2(a)(1),    while     the     ADEA    prohibits          an   employer     from

“discharg[ing]       any     individual     .    .   .    because    of    such

individual’s age.”         29 U.S.C.A. § 623(a)(1).             Although the

protections   of     these    statutes     are   available     to   aggrieved

professors, “we review professorial employment decisions with

great trepidation,” remaining “cognizant of the fact that

professorial appointments necessarily involve subjective and

scholarly judgments, with which we have been reluctant to

interfere.”   Jiminez v. Mary Washington College, 57 F.3d 369,

376 (4th Cir. 1995) (internal quotation marks omitted).

    A plaintiff can establish a Title VII or ADEA claim

through two alternative methods of proof: (1) a “pretext”

framework     that     employs       the    burden-shifting          analysis

articulated by the Supreme Court in McDonnell Douglas Corp.

v. Green, 411 U.S. 792 (1973), or (2) the “mixed-motive”

framework established by the Supreme Court in Price Waterhouse

v. Hopkins, 490 U.S. 228 (1989). 7          Regardless of which method


    7
      We have not yet decided whether an ADEA plaintiff who lacks
direct evidence of discrimination may proceed under the mixed
                                                   (continued...)

                                     13
the    plaintiff     employs,    “the      ultimate       question    in    every

employment discrimination case involving a claim of disparate

treatment     is    whether     the   plaintiff       was    the     victim    of

intentional        discrimination.”          Hill     v.    Lockheed       Martin

Logistics Mgmt., Inc., 354 F.3d 277, 286 (4th Cir. 2004) (en

banc) (internal quotation marks omitted).                    “To demonstrate

such an intent to discriminate, . . . an individual . . . must

produce sufficient evidence upon which one could find that the

protected trait actually motivated the employer’s decision.”

Id. (internal quotation marks and alteration omitted).                      Thus,

to prevail on his Title VII claim and/or ADEA claim, Ilozor

must show that his contract was not renewed “because of a

discriminatory reason.”          Jiminez, 57 F.3d at 377 (internal

quotation marks omitted).

       Ilozor argues that a reasonable jury could find that the

non-renewal of his contract resulted from discrimination based

on    his   Nigerian   origin    and/or     his     age    because:    (1)    the



       7
      (...continued)
motive approach. See, e.g., Hill v. Lockheed Martin Logistics
Mgmt., Inc., 354 F.3d 277, 285 (4th Cir. 2004) (en banc)
(reserving question). Two Circuits have split on the question.
Compare Rachid v. Jack in the Box, Inc., 376 F.3d 305 (5th Cir.
2004) (holding that ADEA plaintiff may present direct or
circumstantial evidence of discrimination to warrant mixed-motive
analysis) with Monaco v. American General Assurance Co., 359 F.3d
296, 300 (3d Cir. 2004) (stating that ADEA plaintiff must present
direct evidence of discrimination to warrant mixed-motive
analysis). We need not resolve this issue today, as Ilozor could
not benefit from a mixed-motive analysis in any event.

                                      14
references to his background in Grant’s January 4, 2005 memo

constitute direct evidence of discrimination; and (2) Grant’s

comments in late August 2004 demonstrate a disdain for Africa

and a preference for Americans.               Ilozor thus contends that he

has marshaled evidence sufficient to show (1) that Hampton’s

proffered       reason   for     discharging      him   was    a   pretext    for

intentional discrimination, entitling him to prevail under the

McDonnell Douglas framework, and (2) that his national origin

was a motivating factor in the non-renewal decision, meaning

he could also prevail under a mixed-motive framework.

     The    district     court     rejected     both    arguments.        Having

thoroughly      reviewed    the    district       court’s     opinion   and   the

parties’ briefs and submissions on appeal, and having heard

oral argument in this case, we conclude that the district

court did not err in granting summary judgment in favor of

Hampton    on    Ilozor’s      employment      discrimination       claims,    as

Ilozor cannot benefit from either method of proof available

to Title VII and ADEA plaintiffs.

     In    particular,      we    note    that,    as   the    district    court

explained, read in context, the January 4, 2004 memorandum’s

references to Ilozor’s “[c]oming from Nigeria via Australia and

arriving in the U.S. for the first time,” (J.A. at 46), and to his

credentials as “foreign-based,” (J.A. at 46), do not render the

memo a revelation of animosity toward or stereotyping of persons


                                         15
with Ilozor’s background.      The memo simply relates the problems

with Ilozor’s teaching and suggests that his unfamiliarity with

American   institutions     such   as   Hampton   might   provide   some

explanation for his struggles.     Similarly, Ilozor has not provided

a basis to support his speculation that Grant’s statements that

students complained that Ilozor “gave confusing directions in

class,” (J.A. at 225), and that although Ilozor might do well at a

research university, he had a communication problem and did not

belong at Hampton, represent veiled references to Ilozor’s foreign

accent. He likewise has not indicated how Grant’s comments that he

did not personally consider himself an African and and that he

believed no American should pretend to be African demonstrate a

discriminatory animus towards people born in Africa.

      Additionally, we, like the district court, note that the same

person that hired Ilozor and decided to renew his contract for a

second year (Grant) made the decision not to renew the contract for

a third year. Compare Proud v. Stone, 945 F.2d 796, 797, 798 (4th

Cir. 1991) (reasoning that “[f]rom the standpoint of the putative

discriminator, it hardly makes sense to hire workers from a group

one   dislikes   (thereby   incurring   the   psychological   costs   of

associating with them), only to fire them once they are on the job”

and concluding that “[w]hen the hirer and firer are the same

individual, there is a powerful inference relating to the ‘ultimate




                                   16
question’    that   discrimination   did   not   motivate   the   employer”

(internal quotation marks omitted)).

     We also emphasize that Ilozor does not dispute that both

professors who co-taught a course with him complained to Grant that

they could not work with Ilozor and would not do so again; that in

response, Grant assigned him to teach a course by himself; and that

Grant ultimately considered that course a failure, in large part

due to Ilozor’s refusal to follow Grant’s suggestions.                Even

viewing the evidence--in particular, Grant’s remark that Chance

received a PTT position because she was a “good American lady,”

(J.A. at 415), who was younger than Ilozor--in the light most

favorable to Ilozor, a reasonable jury simply could not conclude

that Hampton’s decision not to renew Ilozor’s contract was based on

his national origin and/or age, rather than the problems with his

performance and his difficulty working in Hampton’s collaborative

environment.   See EEOC v. Clay Printing Co., 955 F.2d 936, 943 (4th

Cir. 1992) (“The mere existence of a scintilla of evidence in

support of the plaintiff’s position will be insufficient [for the

plaintiff to prevail]; there must be evidence upon which the jury

could reasonably find for the plaintiff.” (internal quotation marks

omitted)).

                                     B.

     Ilozor also brought a breach of contract claim, which the

parties agree is governed by Virginia law, against Hampton.             He


                                     17
argues that Hampton, through Grant, promised to reimburse Ilozor

for the expenses he incurred in moving to Virginia, but failed to

honor that agreement. We agree with the district court that Grant,

by indicating that Hampton took care of its employees and stating

in the July 26, 2003 e-mail, “I am not sure how much we can

financially support your move to Virginia and I think that it would

not be more than a flight to Virginia,” (J.A. at 337-38), plainly

did not create an enforceable contract for the payment of all costs

associated with moving Ilozor and his family from Australia to

Virginia.   We therefore affirm summary judgment on this claim for

the reasons stated by the district court.   See generally Ilozor v.

Hampton University, 4:06cv90 (E.D. Va. 2007).

                               III.

     For the foregoing reasons, the judgment of the district court

is . . .

                                                         AFFIRMED.




                                18